DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Wang et al., CN 103006203 A.
Regarding claims 1, 9 and 19, Wang et al. discloses an electronic device (figs. 1 and 3) comprising: 
. a housing 1 inherently arranged with a mounting cavity and a mounting hole (see also fig. 3)
. a key (e.g., button 41,42) 
. a circuit board 2 
. a trigger structure (first and second conductive part 72, 82), electrically connected to the circuit board (see fig. 3)
. an elastomeric member (first and second metal clips 71, 81) comprising a first connection (lower part of 71, 81 in direction of circuit board 2) and a second connection (upper part of 71, 81 in direction of touch screen 4) connected to the first connection (by virtue of being the same element), wherein the first connection is electrically connected to the circuit board (721/821, fig. 3), the second connection is abutted on the key (71/41, 81/42, fig. 3)
. the key, the first connection, the second connection are conductive to the circuit board the electronic device-is capable of being worn on a body-of a user, and is capable of measuring an biological data of the user through the key when the body of the user is in contact with the key and conductive to the key, wherein when the key is pressed, the elastic member is capable of generating two levels of deformation (partial compression of elements 71/81 and full compression of the same elements); during a first level of deformation, the first connection is deformed relative to the housing (pushing elements 71/72 necessarily deforms relative to the housing and therefore also their lower parts), and the first connection approaches the trigger structure (the distance to 722, 822 decreases); during a second level of deformation, the second connection is deformed relative to the first connection (as the upper part will move relative to the lower part of 71/81) and switches from a state spaced apart from the trigger structure to a state in contact with the trigger structure (the upper part of 71/81establishes contact with parts 722/822).
Although Wang et al. do not disclose the electronic device can be capable of being worn on a body-of a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Wang et al. device can be worn by a user since it was known in the ECG field for user convenience purposes.
Re claims 7 and 17, wherein the key is a metal key (e.g., electrode)
Re claims 8 and 18, Wang et al. do not explicitly disclose the housing comprises a middle frame, a rear cover and a face cover and its arrangement.  It would have been obvious to one skilled in the art before the effective filing date to employ a housing including a face cover, a middle frame and a rear cover in an order with a circuit board thereon for a device connecting and housing purposes.

Allowable Subject Matter
Claims 2-6, 10-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871